internal_revenue_service number release date index number ------------------------ -------------------------- ---------------------------------------- -------------------------------------------------- -------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b06 plr-144688-12 date date re request for private_letter_ruling under sec_48 and legend taxpayer holdco member1 member2 ---------------------------------------- ------------------------ -------------------------------------------------------- ------------------------ --------------------- ------------------------- --------------------- ------------------------- -------------- -------------- ------------------------------------ ------------------ ---------------------------- ------------------------------------------------ ------------------------------------------------------------------------------------------ state1 state2 project county1 county2 product segment ----------------------------------------------------------------------------------------------------------- a b c number1 number2 number3 number4 year1 year2 date1 ------------------------------ --------------------------------------------------- ------------------------------------------------------- ----- ---- ----- ------------ ------- ------- --------------------------- plr-144688-12 date2 ------------------------ dear --------------- this letter responds to a letter dated date and supplemental correspondence submitted by taxpayer requesting a private_letter_ruling that certain circumstances will not prevent the project from being placed_in_service in year1 for purposes of sec_48 sec_167 and sec_168 of the internal_revenue_code facts taxpayer represents that the facts relating to its request are as follows taxpayer a state1 limited_liability_company is a developer of renewable energy projects taxpayer uses the accrual_method of accounting taxpayer is developing a number1 megawatt solar photovoltaic pv power generation facility in state2 that is referred to as the project taxpayer has two members member1 and member2 both of which are disregarded entities for federal tax purposes the first regarded entity in the ownership chain of both member1 and member2 is holdco taxpayer is building the project in county1 and county2 of state2 the main components of the project include i product each of which is a number2 megawatt alternating current pv block consisting of solar panel modules mounted on a single- axis tracking system a number2 megawatt alternating current inverter station and a medium voltage step-up pad mount transformer and ii the electrical gathering and transmission facilities including electrical substations the project will have number3 products totaling number4 solar panel modules and number3 inverters by date2 physical construction will have been completed on all components of the project all of the components will have been commissioned and accepted a final commissioning certificate will have been issued for the project as a whole the taxpayer will have all the permits and licenses needed to operate the project will be synchronized to the power grid legal_title and control_over the project will have been conveyed to the taxpayer and the project will be transmitting energy on a regular and routine basis the electricity generated by the project will be connect to the grid and transmit power through a owned and operated by b the grid is controlled by c the electricity generated will be sold to b under a power purchase agreement under the power purchase agreement the point of interconnection to the grid and delivery of the plr-144688-12 electricity is a under the power purchase agreement the project must achieve full capacity deliverability status which is measured not only by the quantity and quality of the electricity produced by the project but also by the completion of various deliverability and reliability network upgrades the network upgrades to the network by b all of the network upgrades are expected to be completed by date2 however the upgrade to segment is the subject of litigation by local residents and such litigation may delay the installation of the upgrade beyond date1 c the controller of the grid has determined that the project will achieve full capacity deliverability status even if the upgrade to segment is not installed however production of electricity by the project may be curtailed by b during the installation of the upgrade to segment under instructions from c to protect transmission system reliability ruling requested taxpayer requests the following ruling the project will not be precluded from being in placed service in year1 for purposes of sec_48 sec_167 and sec_168 if more frequent than anticipated curtailment of the project occurs due to unanticipated delays in completing segment law and analysis sec_48 of the code provides for an energy_credit equal to percent of the cost_basis of qualifying energy_property placed_in_service before date sec_48 of the code provides that energy_property includes equipment which uses solar_energy to generate electricity to heat or cool or provide hot water for use in a structure or to provide solar process heat excepting property used to generate energy for the purposes of heating a swimming pool sec_1_48-9 of the income_tax regulations provides that in order to qualify as energy_property under sec_48 of the code property must be depreciable_property with an estimated_useful_life when placed_in_service of at least three years and constructed after certain dates sec_1_48-9 of the regulations provides as follows d solar_energy property- in general energy_property includes solar_energy_property the term solar_energy_property includes equipment and materials and parts related to the functioning of such equipment that use solar_energy directly to i generate electricity ii heat or cool a building or structure or iii provide hot water for use within a building or structure generally those functions are accomplished through the use of equipment such as collectors to absorb sunlight and create hot liquids or air storage tanks to store hot liquids rockbeds to store hot air plr-144688-12 thermostats to activate pumps or fans which circulate the hot liquids or air and heat exchangers to utilize hot liquids or air to create hot air or water property that uses as an energy source fuel or energy derived indirectly from solar_energy such as ocean thermal energy fossil fuel or wood is not considered solar_energy_property sec_1_48-9 of the regulations provides in part that solar_energy_property includes equipment that uses solar_energy to generate electricity and includes storage devices power conditioning equipment transfer equipment and parts related to the functioning of those items such property however does not include any equipment that transmits or uses the electricity generated sec_167 provides a depreciation deduction for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of the general depreciation system the depreciation method recovery_period and convention are determined by the property’s classification under sec_168 sec_168 provides that 5-year_property includes any property modifying the language of sec_48 which is equipment which uses solar or wind_energy to generate electricity sec_1_167_a_-11 of the income_tax regulations provides in part that property is first placed_in_service when first placed in a condition or state of readiness and availability for a specifically designed function it further provides that the provisions of sec_1_46-3 and d generally apply for purposes of determining the date on which property is placed_in_service in general property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically designed function see sec_1_46-3 and sec_1_167_a_-11 placed_in_service is construed as having the same meaning for purposes of the investment_tax_credit under sec_46 and depreciation under sec_167 sec_1_46-3 provides examples of when property is in a condition of readiness and availability one of those examples is equipment that is acquired for a specifically assigned function and is operational but undergoing tests to eliminate any defects see also revrul_79_40 1979_1_cb_13 where machinery and equipment were placed_in_service in the year critical tests with appropriate materials and operational tests were completed another example in sec_1_46-3 involved operational farm equipment acquired and placed_in_service plr-144688-12 in a taxable_year even though it was not practical to use such equipment for its specifically designed function in the taxpayer’s business of farming until the following year several tax_court cases have addressed placed_in_service questions in the context of electric power plants in olgethorpe power corp v commissioner tcmemo_1990_505 and 89_tc_710 facilities can be deemed placed_in_service upon sustained power generation near rated capacity however if the facility operates on a regular basis but does not produce the projected output it may still be considered placed_in_service 46_f3d_382 5th cir nonacq 1995_2_cb_2 in the action on decision for sealy power the service stated that at a minimum the property would have to have been in a state of readiness sufficient to produce electricity on a sustained and reliable basis in commercial quantities aod finally in revrul_84_85 1984_1_cb_10 a solid_waste facility that was experiencing operational problems such that it was unable to operate at its rated capacity was nonetheless considered to have been placed_in_service since it was being operated on a regular basis and saleable steam was being produced however if a facility is merely operating on a test basis it is not placed_in_service until it is available for service on a regular basis consumers power v commissioner t c pincite the above-referenced cases and revenue rulings provide that the following are common factors to be considered in determining placed_in_service dates for power plants approval of required licenses and permits passage of control of the facility to taxpayer completion of critical tests commencement of daily or regular operations and synchronization into a power grid for generating electricity to produce income see generally revrul_76_256 1976_2_cb_46 and revrul_76_428 1976_2_cb_47 these factors are not exclusive - they are used as guideposts to determine whether looking at the totality of the facts and circumstances a facility has been placed_in_service the focus in determining a placed_in_service_date is on ascertaining from the relevant facts and circumstances the date the unit begins supplying product in such a manner that it is routinely available and is consistent with the unit’s design it is necessary to examine relevant factors occurring both before and after the claimed placed_in_service_date so that the date can be verified however a facility does not have to achieve full design output to be placed_in_service as long as it is in the process of ramping up its production levels subject_to exceptions that are beyond the taxpayer’s control the service has generally required actual operational use as a plr-144688-12 prerequisite for an asset to be deemed placed_in_service see eg 675_f2d_113 6th cir to be qualified_energy_property for purposes of the sec_48 energy_credit the facility must be placed_in_service before date similarly the period for tax depreciation of 5-year_property begins when the depreciable solar equipment is placed_in_service for purposes of the sec_48 energy_credit a facility is placed_in_service when it would be placed_in_service for depreciation purposes thus the project is placed_in_service when it is placed in a condition or state of readiness and availability for a specifically assigned function that is to produce and deliver electricity generated from solar_energy based on the facts provided and applying those facts to the factors delineated in revrul_76_256 the taxpayer represents that as of date all necessary permits and licenses with respect to the project will have been obtained the project will have been synchronized to the power grid for its function of generating electricity for production_of_income the critical tests for the various components of the project will have been completed the project will have been placed in the control of the taxpayer and taxpayer expects to have produced and sold more than a de_minimis amount of electricity generated by the project taxpayer further represents that it is expected that all network upgrades will be completed before date1 further if the upgrade to segment is not completed by date1 the project will nevertheless have full capacity deliverability status under the power purchase agreements and the rules governing the grid thus the project will be considered placed_in_service prior to date1 if the upgrade to segment is not completed by date1 power produced by the project may be curtailed during certain periods while that upgrade is being installed however the project is ready and available for use and capable of producing commercial quantities of electric power temporary curtailment for reasons beyond the control of taxpayer does not affect the status of the project as being placed_in_service see 24_fsupp_993 w d pa conclusions accordingly based solely on the representations submitted by taxpayer and the applicable law discussion above we conclude that the project will not be precluded from being in placed service in year1 for purposes of sec_48 sec_167 and sec_168 if the plr-144688-12 upgrade to segment is not completed by date1 and that results in curtailment of the power produced by the project for certain periods while the upgrade is being installed the above ruling is expressly conditioned upon taxpayer otherwise meeting the placed_in_service factors of revrul_76_256 for the project before date and upon the operation of the project in accordance with taxpayer’s representations except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied as to the entity classification of taxpayer holdco member1 or member2 or on when the project is actually placed_in_service by taxpayer this letter_ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of the letter_ruling to the appropriate operating division director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
